In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration of respondent Lee Fisher’s motion to dismiss, relator’s motion to strike, and the motion to intervene by William Cargile,
IT IS ORDERED by the court that the motion to dismiss be, and hereby is, denied, effective January 18, 1995.
Cook, J., dissents.
IT IS FURTHER ORDERED by the court that the motion to strike be, and hereby is, denied, effective January 18, 1995.
Cook, J., dissents.
IT IS FURTHER ORDERED by the court that the motion for leave to intervene by William Cargile be, and hereby is, granted, effective January 18, 1995.
Cook, J., dissents.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be, and hereby is, consolidated with Supreme Court case No. 94-2420, effective January 18, 1995.
Cook, J., dissents.
IT IS FURTHER ORDERED by the court, sua sponte, that an alternative writ be granted, *1448effective January 18,1995, and the following schedule is set for the presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before February 7, 1995, unless, upon good cause shown, the time is extended by the court; relator shall file its brief within ten days of the filing of evidence; respondents shall file their brief within twenty days after the filing of relator’s brief; and relator may file a reply brief within five days after the filing of respondents’ brief.
Cook, J., dissents.
IT IS FURTHER ORDERED by the court, sua sponte, that the proceedings in the case, DLZ Corporation et al. v. Ohio Department of Administrative Services, App. Nos. 94APE08-1181 through 1186, be and hereby are, stayed pending further order of this court.
Cook, J., dissents.